Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           Applicant's response and amendments, filed November 6, 2018, to the prior Office Action is acknowledged.  Applicant has amended claim 14.
Claims 1-14 are currently under examination and the subject matter of the present Office Action


Priority
Applicant’s claim for the benefit of a prior-filed application, provisional applications 62/332,631, filed on May 6, 2016, and PCT Application PCT/US17/31341, filed on May 5, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as May 6, 2016.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
identifying a fluorescent replicated cell that is expressing a physical characteristic that is unique compared to the other fluorescent replicated cells providing a unique fluorescent replicated cell, wherein the element of “identifying” is an abstract idea.
Step 1: Determine if the claim is directed to a process, machine, manufacture or composition of matter. YES, the claims are directed to a process, so therefore the claims falls within at least one of the four categories of patent eligible subject matter.
Step 2a [Prong One]: Determine if the claims are directed to a judicial exception to patent eligibility (i.e., law of nature, natural phenomenon, or an abstract idea). YES, the claim is a process claim, wherein the element of “identifying” in step c invokes an abstract idea that can potentially be performed by simply observing fluorescing cells, a mental process. This claimed limitation is drafted broadly and directed to a process of identifying a unique cell that differs in a physical characteristic relative to other cells.  
Step 2a [Prong Two]: Determine if the claims recite additional elements that integrate the exception into a practical application of the exception.  YES, the exception is integrated into a practical application.  There is an additional element of the claim that integrates the abstract idea into a practical application, and therefore there is an element of the claim sufficient to integrate the claimed limitation into a process that is significantly more than the judicial exception.
In the instant case, the step of identifying a fluorescent replicated cell that is expressing a physical characteristic that is unique compared to the other fluorescent replicated cells, the judicial exception invoking an abstract idea, is coupled with the active method step of “separating the changed unique fluorescent replicated cell from the other fluorescent replicated cells or separating the unique fluorescent replicated cells from the changed other fluorescent replicated cells” (i.e., step (e)).  Because step (e) involves separating a population of fluorescent replicated cells from another population of see MPEP 2106.05(c)).
Thus, the claimed process is eligible subject matter under current 35 USC 101 standards.  


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 12 is directed to a method of 1) comparing the unique florescent replicated cell sequence to a standard or normal sequence and 2) identifying similarities or differences between unique florescent replicated cell sequence and the standard or normal sequence, wherein the steps of “comparing...” and “identifying” invoke abstract ideas, and the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Step 1: Determine if the claims are directed to a process, machine, manufacture or composition of matter. YES, the claims are directed to a process, so therefore the claims falls within at least one of the four categories of patent eligible subject matter.
Step 2a [Prong One]: Determine if the claims are directed to a judicial exception to patent eligibility (i.e., law of nature, natural phenomenon, or an abstract idea). YES, the claim is a process claim invoking abstract ideas, wherein at least one of the abstract ideas teach mental processes. This claim is drafted broadly and directed to a process of 1) comparing the unique florescent replicated cell sequence to a standard or normal sequence and 2) identifying similarities or differences between unique florescent replicated cell sequence and the standard or normal sequence.  Thus, the cited claims do not 
Step 2a [Prong Two]: Determine if the claims recite additional elements that integrate the exception into a practical application of the exception.  NO, the exception is not integrated into a practical application.  For the 1) comparing the unique florescent replicated cell sequence to a standard or normal sequence element, the additional element of identifying similarities or differences between unique florescent replicated cell sequence and the standard or normal sequence is itself an abstract idea, and there is no additional action step that integrates the judicial exception into a practical application.  The “identifying similarities or differences between unique florescent replicated cell sequence and the standard or normal sequence” step is itself an abstract idea, and therefore does not integrate the “comparing the unique florescent replicated cell sequence to a standard or normal sequence” element into a practical application, and there are not additional method steps of claim 12.
Furthermore, for the 2) identifying similarities or differences between unique florescent replicated cell sequence and the standard or normal sequence element, the additional element of comparing the unique florescent replicated cell sequence to a standard or normal sequence is an abstract idea, and there is no additional action step that integrates the judicial exception into a practical application.  The “comparing the unique florescent replicated cell sequence to a standard or normal sequence” element is itself an abstract idea, and therefore does not integrate the “identifying similarities or differences between unique florescent replicated cell sequence and the standard or normal sequence” element into a practical application, and there are not additional method steps of claim 12.
Claim 12 does not apply the judicial exceptions to improving a specific technology or technical field (see MPEP 2106.05(a)); it also does not apply the judicial exceptions to effect a particular treatment.  There is also no indication that the judicial exceptions are performed by a particular see MPEP § 2106.05(b)).  Furthermore, the judicial exceptions are not being used to effect transformation of a particular article to a different state or thing (see MPEP § 2106.05(c)).  Finally, the judicial exceptions appear to merely be linked to a particular technological environment (i.e., fluorescent replicated cells) without any meaningful application of the judicial exceptions themselves beyond merely linking the two factors (i.e., judicial exceptions and technological environment) together (see MPEP 2106.05(e) and see MPEP 2106.05(h)), and the relevant technology itself is merely being used to perform the judicial exceptions (see MPEP 2106.05(f)).
In conclusion, claim 12, by itself, does not integrate either abstract idea into a practical application.  There are no additional limitations beyond the actions of “identifying” and “comparing similarities and differences”, which are themselves merely concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III.  In contrast, claim 13, which depends from claim 12, while arguably invoking the judicial exception of comparing, which does invoke a mental process, at least requires applying the “comparing” step such that it is recorded on a computer-readable medium, and therefore applies the judicial exception to a machine, and thus integrates the judicial exception into a practical application (see MPEP § 2106.05(b)).

Step 2b: Determine if the claims recited additional elements that amount to significantly more than the judicial exception. NO, the claims are directed to abstract ideas without any other significant component. No other specific limitations other than what is well-understood, routine and conventional in the field have been added to the abstract ideas.
Thus, the claimed process is not eligible subject matter under current 35 USC 101 standards.  


Claim 14, which is dependent from claim 1, is directed to a composition of cells of Claim 1, wherein the cells are found in nature (i.e., a nature-based product) and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 6-8 evidence the genus of cells types that are induced to fluoresce in the method of claim 1.  Since these are natural cell populations, claims 6-8 thus further evidence that the cells of claim 14 are likely natural cell populations.
Step 2a [Prong One]: Determine if the claim is directed to a process, machine, manufacture or composition of matter. YES, the claim is directed to a composition of matter, so therefore the claims falls within at least one of the four categories of patent eligible subject matter.  This claim is drafted broadly to include a composition comprising cells.  The Specification teaches that the cellular composition of claim 14 comprises cells displaying the same initial phenotype as the natural cells that were used in the method of claim 1 (i.e., before dying), and that the cells of claim 14 can be grown in traditional cell culture protocols (Specification, p. 16, ln 12-15).  Thus, the Specification plainly indicates that the broadest reasonable interpretation of the cellular composition of claim 14 includes natural cells no longer expressing a photoconvertible dye or protein, or cells that do not comprise a photoconvertible dye or protein.  Thus, the cited claims do not recite something significantly different than a judicial exception (i.e., abstract idea not invoking an additional element that amounts to significantly more). 
Step 2a [Prong Two]: Determine if the claims recite additional elements that integrate the exception into a practical application of the exception.  No, the exception is not integrated into a practical application.  For the composition of cells, a “fluorescent photoconvertible protein…[or] dye” does not comprise additional components that integrate the judicial exception into a practical application.  This is especially true in light of the fact that many fluorescent dyes have 1) limited 
To show a marked difference, the characteristic(s) must be changed as compared to nature. Inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.  Merely combining cells with a fluorescent dye does not show marked difference relative to the state of the art.  This is true especially given the fact that dyes disintegrate chemically and have short periods of fluorescence, and thus a cell mixed with such a dye will eventually be converted to a naturally-occurring cell population without said dye (see Parish below).  Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its naturally occurring counterpart.

Step 2b: Determine if the claims recited additional elements that amount to significantly more than the judicial exception. NO, the claims are directed to a composition of cells without significantly more. No other specific limitations other than what is well-understood, routine and conventional in the field have been added to the claimed nature-based product.


a fluorescent dye, wherein the fluorescent die loses its fluorescence in cells after a few hours (Parish et al., "Fluorescent dyes for lymphocyte migration and proliferation studies", 1999, Immunology and Cell Biology 77, p. 499-508; p. 500, col 2, para 1);
unique cells induced to fluoresce can be extracted and grown in culture, displaying the same initial phenotype as before they were induced to fluoresce (Specification, p. 16, ln 14-15); this indicates that the cells resemble the natural cell populations of claims 6-8.
Thus, the claimed product is not eligible subject matter under current 35 USC 101 standards.  


Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1, the independent claim, teaches a method of mixing a group of cancer cells with a single fluorescent photoconvertible protein, dye, or recombinant vector converted to express a single fluorescent photoconvertible protein in a mixed population of cells and then allowing the cells to replicate.  Step d of claim 1 then teaches that a cell from the mixed population that is physically unique relative to the other cells of the population can be stimulated by a wavelength designed to change the fluorescent emissions of the cell while not stimulating the other cells with the wavelength.  In other words, the claim reads that the region containing the mixed cell population can be stimulated by a wavelength of light such that only one cell or cells having the fluorescent dye or photoconvertible protein are stimulated whereas the other cells are not (i.e., the unique cell or cells vs. the non-unique cells).  However, the Specification does not demonstrate a method whereby a region containing a mixed cell population can be stimulated by a wavelength of light in such a manner that only one physically unique cell containing a photoconvertible protein or dye is stimulated to the exclusion of other cells also containing the photoconvertible dye.  In fact, the Specification reads that the region containing the mixed cell population first needs to be stimulated by a wavelength of light to identify the unique cell or cells relative to non-unique cells before exciting the unique cells with another wavelength of light so as to separate the fluorescent unique cells (or unique cells that have been previously stimulated) from the other fluorescent non-unique cells (or non-unique cells that have been previously stimulated (Specification, p. 15, ln 29 – p 16, ln 4, “However, when excited by 405nm light, green fluorescence is converted to red fluorescence due  to cleavage of histidine 62, an event termed photoconversion… A region of interest is drawn around the cell(s) of interest, based upon any phenotype visible by transmitted light or fluorescent protein tags. The software uses this region to guide a ~3-5 sec excitation with the 405nm laser, resulting in near instantaneous photoconversion of Dendra2, and photomarking 
Ewald et al. (US Pat. Pub. 2014/0336282 A1) teaches a method of identifying physically-distinct leader cells in a population of tumor cells from the rest of the tumor cells in the population (abstract; para [0014].  However, before this identification takes place, Ewald teaches that the region containing the tumor organoid is first identified by the fluorescence of the mTomato+ fluorescent protein, which is a photoconvertible protein (para [0015]).  Ewald, in other words, makes clear that the fluorescent invasive leader cells are only distinguishable relative to other fluorescent tumor cells after the stimulation of mTomato+ in the entire cell population.  Ewald does not teach a method whereby a physically-distinct unique cell having a photoconvertible protein in a mixed population of cells also containing the photoconvertible protein can be stimulated by a wavelength of light to the exclusion of the other cells in the population.  Ewald makes clear that mTomato+ has already been stimulated in the tumor organoid before the step of identifying the leader cells relative to other cells takes place.
Segall et al. (US Pat. Pub. 2011/0296538 A1) teaches a method of fluorescing a population of cancer cells in vivo by stimulating a photoswitchable protein engineered to be expressed in such cells (para [0007]).  While Segall teaches that the migration of certain cells in the population relative to other cells can be analyzed by selectively photoswitching the fluorophore in such cells to the exclusion of other cells, this takes place after the entire population of cells has been stimulated by a wavelength of light so as to identify the cells having different migration patterns (para [0007], [0052]).  There is no teaching whereby certain cells are stimulated by a wavelength of light in a mixed population of cells to 
In addition, dependent claims 2-14 are included in the basis of the rejection because although they recite and encompass specific methods involving a unique cell population containing a photoconvertible protein or dye stimulated by a wavelength of light, they do not correct the primary deficiencies of the independent claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “wherein the physical characteristic that is unique is a location of the fluorescent replicated cell at the tip of an arm of fluorescent replicated cells”.  Based on the wording of the claim, it is unclear what physical characteristic of the unique cells is actually being claimed.  Judging by the Specification, the phrase “tip of an arm” appears to describe a distinction related to the location of the unique cells relative to other non-unique cells (p. 3, ln 1-4), given that the unique cells are described as being “leader cells” or “follower cells” in relation to the non-unique cells.  However, it is unclear what is meant by phrase “tip of an arm”, and therefore it is not clear where the unique cells are actually located relative to non-unique cells so as to clearly distinguish the two different groups of cells.  As a result, one of ordinary skill in the art would not know what physically unique cell or cells are actually being claimed. 

Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “a composition of cells made by the process of claim 1”.  However, there is insufficient antecedent basis for this limitation because it is unclear to which composition of cells the claim is referring.  Claim 1 recites two distinct cell types, unique cells and cell that are not unique, and therefore there are two distinct types of cells to which claim 14 can possibly refer.  Appropriate correction is required to explicitly identify which of the two groups of cells of claim 1 Applicant is describing in the composition of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/T.J.R./Examiner, 
Art Unit 1633                                        
/KEVIN K HILL/               Primary Examiner, Art Unit 1633